Exhibit 10.1

 

 

 

GUARANTEE AGREEMENT

made by

THE SUBSIDIARIES OF CONSTELLATION BRANDS, INC. FROM TIME TO TIME

PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of June 28, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  

DEFINED TERMS

  

1.1   Definitions      1   

1.2

  Other Definitional Provisions      1        

SECTION 2.

  

GUARANTEE

  

2.1

  Guarantee      2   

2.2

  Right of Contribution      2   

2.3

  No Subrogation      3   

2.4

  Amendments, etc., with Respect to the Obligations      3   

2.5

  Guarantee Absolute and Unconditional      3   

2.6

  Reinstatement      4   

2.7

  Payments      4        

SECTION 3.

  

REPRESENTATIONS AND WARRANTIES

  

SECTION 4.

  

MISCELLANEOUS

  

4.1

  Amendments in Writing      5   

4.2

  Notices      5   

4.3

  No Waiver by Course of Conduct; Cumulative Remedies; Enforcement      5   

4.4

  Successors and Assigns      6   

4.5

  Set-Off      6   

4.6

  Counterparts      6   

4.7

  Severability      6   

4.8

  Section Headings      6   

4.9

  Integration      6   

4.10

  GOVERNING LAW      6   

4.11

  Submission To Jurisdiction; Waivers      6   

4.12

  Acknowledgements      7   

4.13

  Additional Guarantors      7   

4.14

  Releases      8   

4.15

  WAIVER OF JURY TRIAL      8   

 

ANNEXES       Annex 1 Joinder Agreement   

 

 

-i-



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of June 28, 2012, made by each of the signatories
identified on the signature pages hereto under the heading “Guarantors”
(collectively, and together with any other entity that may become a party hereto
as provided herein, the “Guarantors”), in favor of BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Interim Loan Agreement, dated as of June 28, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CONSTELLATION BRANDS, INC. (the “Company”),
the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor; and

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and each Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby agrees
with the Administrative Agent:

SECTION 1.

DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Guarantors”: the collective reference to each Guarantor.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particu-



--------------------------------------------------------------------------------

lar provision of this Agreement, and Section and Schedule references are to this
Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2.

GUARANTEE

2.1 Guarantee

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Lenders the prompt and complete payment and performance of the Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents in respect of the Obligations shall in no event exceed the
amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations) of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full and the Commitments have been terminated.

(e) Except as provided in Section 4.14, no payment made by any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Lender from any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full and the Commitments have been terminated.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Admin-

 

-2-



--------------------------------------------------------------------------------

istrative Agent and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall seek to enforce any right of subrogation
in respect of any of the rights of the Administrative Agent or any Lender
against any Guarantor or any guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Loan Parties on account of the
Obligations are paid in full and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine. For the avoidance of doubt, nothing in the foregoing agreement by the
Guarantor shall operate as a waiver of any subrogation rights.

2.4 Amendments, etc., with Respect to the Obligations. To the fullest extent
permitted by applicable law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem reasonably advisable from time to time, and any
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released.

2.5 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. To the fullest extent permitted by
applicable law, each Guarantor

 

-3-



--------------------------------------------------------------------------------

waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2, to the fullest extent permitted by applicable law, shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations or any guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any Guarantor or any other
Person or against any guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any other Guarantor or any other Person or to realize upon any
such guarantee or to exercise any such right of offset, or any release of any
other Guarantor or any other Person or any such guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid in Dollars to the Administrative Agent without set-off or counterclaim at
the Administrative Agent’s Office.

SECTION 3.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby represents and warrants to the Administrative
Agent and each Lender that:

 

-4-



--------------------------------------------------------------------------------

(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform its
obligations under this Agreement, and all necessary authority has been obtained;

(b) this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms;

(c) the making and performance of this Agreement does not and will not violate
the provisions of any applicable law, regulation or order, and does not and will
not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except to the
extent that such violation or default could not reasonably be expected to have a
Material Adverse Effect; and

(d) all consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Agreement have been obtained
or made and are in full force and effect, except where the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 4.

MISCELLANEOUS

4.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.02 of the Credit Agreement.

4.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantors shall be addressed to such Guarantor c/o
Constellation Brands, Inc. at its address provided in Section 9.01 of the Credit
Agreement.

4.3   No Waiver by Course of Conduct; Cumulative Remedies; Enforcement.

(a) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 4.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

-5-



--------------------------------------------------------------------------------

(b) By its acceptance of the benefits of this Agreement, each Lender agrees that
this Agreement may be enforced only by the Administrative Agent and that no
Lender shall have any right individually to enforce or seek to enforce this
Agreement.

4.4 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their permitted successors and assigns;
provided that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement except as permitted by the Credit Agreement.

4.5 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Guarantor against any of and all the Obligations of such Guarantor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

4.6 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic means), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

4.7 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.8 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

4.9 Integration. This Agreement and the other Loan Documents represent the
agreement of the Guarantors, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

4.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.11 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

 

-6-



--------------------------------------------------------------------------------

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 4.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.12 Acknowledgements. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.

4.13 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.09 of the Credit
Agreement shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement in the form of
Annex 1 hereto.

 

-7-



--------------------------------------------------------------------------------

4.14   Releases.

(a) At such time as the Loans and the other Obligations (other than contingent
indemnification and contingent expense reimbursement obligations) shall have
been paid in full and the Commitments have been terminated, this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

(b) Upon any Guarantor being released as a guarantor under the Senior Secured
Credit Agreement or in the event the Senior Secured Credit Agreement is
otherwise terminated or refinanced without a guarantee from such Guarantor, all
obligations of such Guarantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party.

4.15 WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:   /s/ Matt Holbrook Name:   Matt Holbrook Title:   Director

 

GUARANTORS:

ALCOFI INC.

CONSTELLATION BRANDS SMO, LLC

CONSTELLATION BRANDS U.S.

OPERATIONS, INC.

CONSTELLATION LEASING, LLC

CONSTELLATION TRADING COMPANY, INC.

FRANCISCAN VINEYARDS, INC.

ROBERT MONDAVI INVESTMENTS

THE HOGUE CELLARS, LTD.

 

By:  

/s/ David Klein

Name:   David E. Klein Title:   Vice President and Assistant Treasurer

 

CONSTELLATION BEERS LTD.

CONSTELLATION SERVICES LLC

 

By:   /s/ David Klein Name:   David E. Klein Title:   Vice President and
Treasurer



--------------------------------------------------------------------------------

[FORM OF JOINDER AGREEMENT]

Annex 1 to

Guarantee Agreement

JOINDER AGREEMENT, dated as of             , 201_, made by                     
(the “Additional Guarantor”), in favor of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
Lenders (as defined in the Credit Agreement referred to below). All capitalized
terms not defined herein shall have the meaning ascribed to them in the
Guarantee Agreement (as defined below).

W I T N E S S E T H :

WHEREAS, CONSTELLATION BRANDS, INC. (the “Company”), certain other parties
thereto, the Lenders and the Administrative Agent have entered into an Interim
Loan Agreement, dated as of June 28, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors (other than the Additional Guarantor), as applicable, have entered
into the Guarantee Agreement, dated as of June 28, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”);

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 4.13 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder. The Additional Guarantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Guarantee Agreement is true and correct in all
material respects on and as the date hereof (after giving effect to this Joinder
Agreement) as if made on and as of such date (unless stated to relate to a
specific earlier date, in which case, such representations and warranties shall
be true and correct in all material respects as of such earlier date).



--------------------------------------------------------------------------------

2. Governing Law. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[Additional Guarantor] By:       Name:   Title:

 

-2-